Citation Nr: 0912117	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  03-35 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In February 2006, the Veteran withdrew his request for a 
hearing before a Decision Review Officer at the RO.

In a March 2006 decision, the Board denied entitlement to 
service connection for a bilateral shoulder disability.  In a 
February 2008 memorandum decision, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's March 
2006 decision with respect to the right shoulder disability 
claim and remanded that claim for readjudication consistent 
with such memorandum decision.  As the Court's February 2008 
memorandum decision affirmed the Board's March 2006 decision 
with respect to the left shoulder disability claim, such 
claim is no longer a part of the current appeal.

For reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for 
service connection for a right shoulder disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service treatment records show that the Veteran injured his 
right shoulder when he fell down a flight of stairs in his 
barracks in early June 1953.  An X-ray at that time in June 
1953 revealed a minimal chip fracture in the region of the 
tuberosity of the right humerus, and the Veteran was given 
sling support for this humerus fracture.  At his January 1955 
separation examination, his upper extremities were evaluated 
as normal.

Following service, December 1998 X-rays of the Veteran's 
right shoulder revealed a small spur involving the inferior 
aspect of the distal right clavicle.  A statement from the 
Veteran's private physician, submitted in February 1999, 
indicated that the Veteran had provided a history of 
fracturing both clavicles in basic training in 1953, and that 
the Veteran now suffered from chronic pain in both shoulders.  
The Veteran stated in his February 1999 claim that he 
suffered bilateral shoulder fractures in service during basic 
training in 1953, and that this injury had caused chronic 
pain, arthritis, and limitation of motion of his shoulders.

The Veteran underwent a VA examination in November 1999.  On 
that occasion, his pertinent past medical history was 
discussed, to include his falling down a flight of stairs and 
sustaining a chip fracture to his right shoulder during basic 
training in 1953.  Significantly, it was noted that the 
Veteran reportedly continued to experience pain, weakness, 
and stiffness in his right shoulder since the time of that 
1953 injury.  Examination revealed slight tenderness near the 
Veteran's right side acromioclavicular joint, and the Veteran 
was diagnosed with right shoulder acromioclavicular joint 
arthritis.  In an addendum to this examination, dated in 
March 2000, the examiner opined that there was no 
relationship between the Veteran's in-service right shoulder 
chip fracture and the current arthritis in his right 
acromioclavicular joint.  Notably, the examiner added that 
his opinion concerning the right shoulder arthritis was based 
purely on the clinical findings of tenderness and the 
Veteran's symptoms.

In a June 2002 statement, the Veteran asserted that he had 
been living with pain in his shoulders since his in-service 
injury in 1953.  In a December 2003 statement, the Veteran 
once again stated that he has had chronic shoulder pain ever 
since his accident in service in 1953.  In a March 2007 
statement, the Veteran reported that he had been suffering 
from shoulder problems for over 50 years (i.e., since his in-
service injury in 1953).

The Board notes the Veteran's contention of clavicle 
fractures in service and chronic pain since then; however, 
the record clearly reflects that he did not suffer bilateral 
clavicle fractures in service as he contends, but rather, 
suffered a minimal chip fracture of the humerus only on the 
right.  Such injury occurred in June 1953, with no right 
shoulder complaints or findings noted during the remainder of 
service, on separation examination, or on VA examination a 
few months after discharge.  

Nevertheless, because the Veteran did, in fact, suffer a fall 
in service and injury to the right humerus, and the Court has 
found the prior VA medical opinion to be insufficient, the 
Board finds that a new VA examination with medical opinion is 
necessary in order to fully and fairly evaluate the Veteran's 
claim for entitlement to service connection for a right 
shoulder disability.

In addition, ongoing medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal.  Thus, on remand, the RO/AMC should 
provide corrective notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that advises the 
Veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Ask the Veteran to provide the 
names and addresses of all medical care 
providers who have evaluated or treated 
him for a right shoulder disability 
since his discharge from service in 
January 1955.  After securing any 
necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.

3.  Obtain VA treatment records from 
the East Orange, New Jersey VA 
Healthcare System dating since April 
2005.

4.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and extent of any right shoulder 
disability.  The claims file must be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies 
deemed necessary should be conducted, 
to specifically include X-ray studies.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current right 
shoulder disability arose during service 
or is otherwise related to the fall down 
the stairs and/or the chip fracture of 
the humerus in service.  A rationale for 
all opinions expressed should be 
provided.

5.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

